Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The following Office action is in response to communication filed on February 23, 2021.  Claims 1, 3-6, 8-11, 18, and 20-23 are currently pending and have been allowed.  



Allowable Subject Matter
Claims 1, 3-6, 8-11, 18, and 20-23 are allowed.


Reasons for allowance

As per the independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Levy et al., (US 2012/0316986), Kannan et al., (US 2013/0282430), and Chang et al., (US 2013/0246186). 
Levy deals with more improvements in recommendation systems. Retailers want to grow their business and increase sales. One embodiment creates upsell by arranging similar 
Kannan illustrates improvement of customer experiences during online commerce. This is accomplished by providing unique experiences to customers as a result of anticipating customer needs, simplifying customer engagement based on predicted customer intent, and updating system knowledge about customers with information gathered from new customer interactions. In this way, the customer experience is improved.
Chang discloses a social shopping platform including a social shopping website operatively connected to users through a computer network for allowing users to buy products and share shopping experience with other through the social shopping website. The social shopping website includes a recommender display and selection system for displaying the recommender information of the product and allowing the user to select the recommender of the product when the user is logged into the social shopping website and enters the product shopping page. Also, the social shopping website includes an advertisement publishing system for displaying the users and the information thereof that own the product which is most relevant to the product of which the user desires to buy and displaying the users and the information thereof that reveal the interest to the product which is relevant to the product of which the user desires to buy.


	However, the combination of Levy, Kannan, and Chang fails to teach or suggest the limitations of the independent claims which are geared to a website server configured to generate a user interface 





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683